Title: From John Adams to John Quincy Adams, 27 August 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy August 27 1815

By Mr Gore in the Galen I received your favour of the 19th of June with the Seal: and yesterday from Washington your Letters in April with the Packetts of New Papers, these are all We have recd from you since the 21 of March. By the Gallen We had Letters from all your Sons and delightful indeed they were to Us. You must not let them be homesick nor be so yourself til you are all ready to return. The Prince Regents speech, has raised a universal and sanguine Expectation of a Treaty of Commerce, which I wish may not be disappointed—I have expressed  my Feelings and Opinions to you, currente Calamo; but I hope you will only regard them as brokyn hints. I see, and dread and feel, all the perplexities of your situation. After all, happy will you be if you can be turned out as your Father has been, and as you have already had the honour to be, and retire to Obscurity till you become a Candidate for Octoginarianism.
I pray you to send to me or your Brother the minute of Expence of D’Argens the Seal and every other Article you send me, that I may allow it in my Settlements with him.
“The Light of Nature pursued”
There is a Strange Work, “The Pursuits of Nature,” or some such title, by Tucker, who calls himself Serach, in Seven or Eight Volumes, of which I have read somewhat in two or three. Paley speaks highly of him. He is a wild rambling round about, voluminous Genius: but there is so much original Thought in him that I wish to have him.
My dear Son! I am almost discouraged. The War of the Reformation Still continues. Priestcraft and People Craft are Still at War! King Craft and Noble Craft are Still at War! Noble Craft and King craft, are Still, at War! Noble Craft and common Craft, are Still at War! King craft, Priestcraft, Noble craft and common Craft, are Still at War with Mobcraft! For Jacobins and Sansculottes, have their Craft, as well as their betters.
Were it not for the Philosophy of Jesus, I should be half inclined to that of Tacitus and Quintillion.
I want Bruckers History of ancient Phylosophy, of which is an Abridgement: It is in 5. 6. 7 I know, not how many Folio Volumes in Greek and Latin. And though I presume not worth reading, yet worth consulting, at least as much as the Acta Sanctorum of the Bollandists.
Love to Louisa, & her dear Boys. Oh! How I want John to divert me and George to assist me! I can scarcely get a Book from my office without him. Charles is a little Jewell too! how delighted I should be to have them all about me. Yet they would devour all my strawberries Raspberies, Cherries, Currants, Plumbs, Peaches Pears and Apples: and what is worse, they would get into my Bedchamber and disarrange all the Papers on my Writing Table.
A.